Citation Nr: 1218330	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected major depressive disorder.  

2.  Entitlement to service connection for pseudotumor cerebri.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1997 to November 1998, and from July 1999 to June 2001.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased disability rating for Major Depressive Disorder (MDD) in excess of 30 percent and denied service connection for hypertension and pseudotumor cerebri.  

In March 2010, the Veteran indicated that she wanted a videoconference hearing before the Board.  In an April 2010 letter to the RO, she withdrew her request for a Board hearing.  Accordingly, the request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2011).

In May 2009, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Rice v. Shinseki, 22 Vet App. 447 (2009), stating that total disability based on individual unemployability (TDIU) is not a separate claim, but is part and parcel of any claim for increased or initial evaluation, although the Court also recognized that a veteran could file a claim for TDIU without having a pending increased rating claim.  In this case, the record indicates that the Veteran has filed an independent claim for TDIU, which was denied by rating decision in August 2011, on the basis that she is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In adjudicating the TDIU claim, the RO took into consideration all of the relevant evidence of record, including medical records and disability determinations by the Social Security Administration, as well as VA medical records and the Veteran's statements.  No additional evidence pertinent to the claim for TDIU has been received since September 2011.  Thus, although the issue of TDIU is raised by the record, that claim has been separately addressed by the RO.  The Veteran has not filed a notice of disagreement with the RO's decision, although the appeal period to do so remains open.  Accordingly, the claim for TDIU is not currently before the Board.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  For the entire period of rating appeal, the Veteran's MDD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: severely depressed mood, anxiety, chronic sleep impairment, disturbances of motivation, impaired memory, and difficulty in establishing effective work and social relationships.  

2.  For the entire period of rating appeal, the Veteran's MDD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

3.  Pseudotumor cerebri manifested to a degree of at least 10 percent and was diagnosed within one year of the Veteran's separation from service.  

4.  The Veteran did not sustain a cardiovascular injury or disease in service, or chronic symptoms of hypertension in service.

5.  Hypertension did not manifest to a compensable degree within one year of service separation.

6.  Symptoms of hypertension were not continuous since service separation. 

7.  The Veteran's hypertension is not related to service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, throughout the entire rating period on appeal, the criteria for a disability rating for MDD of 50 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for pseudotumor cerebri have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.124a, Diagnostic Code 8003 (2011).

3.  Hypertension was not incurred in or aggravated by active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to the Veteran's claims for service connection, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  The RO sent the Veteran letters in September 2008, October 2008, and March 2009, that informed her of the requirements to establish service connection for hypertension and pseudotumor cerebri, as well as an increased evaluation for MDD.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA' s responsibility to obtain.

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A.  VA has obtained VA treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran, including numerous private treatment records. 

The Veteran was also afforded VA examinations in December 2007, July 2011, and August 2011 to address the severity of her MDD and associated symptoms.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the VA examiners in each case were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, an additional psychiatric examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

With regard to the claim for service connection for hypertension, no VA examination was obtained, but the evidence simply does not meet criteria so as to warrant remanding for a medical opinion.  Primarily, there is not insufficient evidence to decide this case.  Rather, numerous treatment records, both service treatment records and private treatment records from during and shortly after the Veteran's military service, have been obtained.  The weight of the evidence shows no cardiovascular injury, disease, or event during service, no symptoms of hypertension including no elevated blood pressure readings during service, and that the Veteran's hypertension did not manifest to a compensable level in the year following service.  As such, no duty to provide an examination was triggered.  

In this decision, the Board also finds that the weight of the lay and medical evidence demonstrates no continuity of hypertension symptoms since service separation.  Because there is in fact no in-service injury, disease, or event to which a current psychiatric disorder could be related, or even a factual basis of chronic symptoms in service or continuous symptoms after service upon which a medical nexus opinion could be based, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder. See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury of hypertension or the cardiovascular system, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hypertension and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Although no VA examination was conducted to obtain an opinion as to the etiology of the claimed pseudotumor cerebri, the Board herein grants the benefit sought on appeal (service connection).  Accordingly, there is no reason to explain how VA has fulfilled the duties to notify and assist regarding this issue.  For these reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Increased Rating for Major Depressive Disorder

In September 2008, the Veteran filed a claim seeking an increased rating in excess of 30 percent for major depressive disorder (MDD), contending that her symptoms warranted a higher rating.  Specifically, she reports experiencing daily depression, worry, memory loss, and poor concentration, which impairs her ability to function at work and school.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  Under the provisions of  38 C.F.R. § 4.130, Diagnostic Code 9434, a rating of 30 percent is warranted when MDD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when MDD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for when MDD causes occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's MDD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for MDD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The diagnosis of MDD with chronic, severe depression is quite consistent throughout the record.  As discussed below, however, posttraumatic stress disorder (PTSD) was also diagnosed by two different VA examiners in July 2010 and February 2011.  The 2011 VA examiner opined that the Veteran's anxiety symptoms, such as hyperarousal, avoidance, and re-experiencing the traumatic event, are more appropriately categorized as symptoms of PTSD than of depression.  
When it is not possible to separate the effects of a service-connected disability from that of a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in a veteran's favor; that is, any ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  While the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, it may not disregard such evidence of differentiation where it appears in the record.  Id. 

In this case, it does not appear that the VA examiners who diagnosed PTSD intended to distinguish between service-connected and non-service-connected symptomatology so as to limit the Veteran's disability rating.  Indeed, the VA examiners in both July 2010 and February 2011 related the PTSD diagnosis to the trauma the Veteran suffered at the death of her oldest son in 2001, the same traumatic incident that has been credited with causing her MDD.  In addition, the 2011 VA examiner opined that the Veteran's depressive symptoms are exacerbated by PTSD.  Because the competent evidence indicates that symptoms of the Veteran's service-connected MDD and non-service-connected PTSD overlap and influence each other, they cannot be reliably distinguished without resorting to speculation.  Hence, the doctrine of reasonable doubt demands that all psychiatric symptomatology be attributed to the Veteran's service-connected MDD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 

As will be discussed in detail below, after a review of all the lay and medical evidence in this case, the Board finds that the evidence for and against a 50 percent rating, but no higher, for the Veteran's service-connected MDD is at the very least in relative equipoise.  For the entire period of rating appeal, the Veteran's MDD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as severely depressed mood, anxiety, chronic sleep impairment, disturbances of motivation, impaired memory, and difficulty in establishing effective work and social relationships.  Although the Veteran has not exhibited impaired judgment, abstract thinking, or speech (that is all the symptoms listed for a 50 percent rating), resolving reasonable doubt in the Veteran's favor, the Board concludes that her psychiatric symptoms most closely approximate those contemplated by a 50 percent rating.  38 C.F.R. § 4.130. 

VA outpatient treatment records reflect that the Veteran sought treatment in October 2008 for symptoms of depression, including sleep problems, depressed mood, excessive worry, anger, and suicidal ideation.  At that time, she appeared well-groomed and oriented, and although her mood was moderately depressed and tearful, her thought content and speech were normal.  The Veteran described constant depressed mood and problems sleeping more than 3 to 4 hours per night.  She reported that her memory and concentration were poor, and she endorsed suicidal and homicidal ideation in response to work and marital frustration.  She stated that she had been unsuccessful in the last two semesters of her online coursework.  The examiner assigned a GAF score of 55 and opined that the Veteran appeared to be struggling with moderate depression, complicated bereavement, and marital discord.  She recommended neuropsychological testing and medication.  

The Veteran's depressive symptoms were essentially unchanged in January 2009, when she endorsed poor sleep, appetite, energy, and interest.  She stated that she was tearful most of the day, irritable with her husband and children, and had suicidal thoughts "all the time," although she had no plan to harm herself.  The Veteran was moderately depressed and her affect was congruent, with appropriate range.  

In connection with her claim, the Veteran was afforded an examination by VA in March 2009.  At that time, she reported difficulty staying asleep at night, along with feelings of sadness, irritability, and guilt.  She described herself as lacking motivation and energy and feeling hopeless.  The Veteran stated that she had problems with concentration and memory, even forgetting "important things" such as medical appointments.  She also reported intrusive thoughts about her son's death, nightmares, constant worry about her children's safety, emotional numbing, restricted affect, anger outbursts, and exaggerated startle response.  The examiner noted that her symptoms also included suicidal ideation.  The Veteran described severe depression and anxiety which occurred daily without remission.  The Veteran worked as a medical assistant but stated that she had reduced her hours from full-time to part-time within the past year because she "couldn't handle the stress."  She had been attending school but reported that she had failed all of classes in the previous two semesters due to trouble concentrating and remembering.  She stated that she had friends at work and in another state.  

On examination in March 2009, the Veteran's thought process and communication were not impaired and she did not describe any delusions, hallucinations, or inappropriate behavior.  Furthermore, while she acknowledged having suicidal thoughts and wanting to "give up", she denied actually having any plans or intent to act on her thoughts.  However, on examination, the examiner found no memory impairment, speech problems, or panic attacks.  The examiner stated that the Veteran had daily depressed mood that was severe and caused fatigue and concentration problems that decreased her work performance.  She also had daily severe anxiety that produced nightmares which interrupted her sleep and intrusive thoughts which impaired concentration.  The Veteran had emotional numbness and restricted range of affect which resulted in social isolation and withdrawal, and anger and irritability which resulted in interpersonal conflicts.  Sleep impairment reportedly occurred daily and exacerbated her concentration and memory problems.  The examiner diagnosed MDD, but, despite the symptomatology described above, when quantifying the impairment caused by the psychiatric symptoms, the examiner assigned a GAF score of 62 which is suggestive of mild symptomatology.  The examiner stated that the Veteran's mental disorder resulted in reduced reliability and productivity.  

In May 2009, the Veteran was removed from the VA facility's high risk list for suicidal behaviors.  A July 2010 treatment note indicates that the Veteran was found to have significant limitations due to chronic anxiety and depression which compromised her ability to work.  

A VA note dated in September 2010 noted that the Veteran had returned to work, although she reported continued difficulty sleeping due to worry and anxiety about the safety of her children.  She reported experiencing significant depression and anxiety, but denied any no suicidal or homicidal ideations.  The examiner diagnosed dysthymia and PTSD.  In October 2010, the Veteran exhibited logical thinking and intact judgment.  She was diagnosed with depression and PTSD.  

The Veteran was afforded a second VA examination in February 2011 at which she reported continued difficulty sleeping despite the use of medications.  She reported getting up in the night to make sure her children were breathing, and having "daydreams" about being attacked in her home.  She described daily, severe depression and panic attacks several times a month.  The examiner noted that the Veteran's speech was normal, her attention intact, and her affect constricted and tearful at all times.  However, no suicidal or homicidal thoughts, abnormal behaviors, hallucinations, or episodes of impaired impulse control were noted.  The examiner diagnosed recurrent MDD, moderate to severe, as well as PTSD with symptoms including re-experiencing traumas, avoidant/numbing symptoms, and hyperarousal related to the death of the Veteran's son in 2000.  The examiner noted that PTSD seemed to exacerbate her depressive symptoms, while her anxiety and panic attacks were better accounted for by PTSD.  He noted that her symptoms included depressed mood, motivational difficulties, panic attacks, irritability, anxiety, sleep difficulties with fatigue, and concentration difficulties, which led to reduced reliability and productivity.  He assigned a GAF score of 52, which is suggestive of moderate symptoms, specifying that the GAF score was attributable to the Veteran's MDD.  

On review of all the evidence above, the Board finds that, the Veteran's depression related symptomatology has been relatively consistent for the entirety of the appellate period, such that staged ratings are not found to be necessary.  These symptoms include depressed mood, anxiety, sleep disturbance, lack of motivation, poor concentration, memory problems, irritability, anger, and difficulty establishing effective work and social relationships.  However, when quantifying the impact of the Veteran's psychiatric symptomatology, the medical professionals have assigned GAF scores between 50 and 62, which, as described above, indicate mild to serious MDD symptoms or mild to serious impairment in functioning.  While the symptoms do not entirely align with a 50 percent rating, in that several of the Veteran's symptoms are more compatible with a 30 percent rating, the fact remains that the Veteran's psychiatric symptoms as described most closely match the criteria for a 50 percent rating.  For example, the examiner at the most recent VA examination specifically found that the Veteran's psychiatric symptomatology was best quantified by the criteria for a 50 percent rating.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period, the criteria for a disability rating of 50 percent for MDD have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Having reached this decision, the Board must now explain why an increased disability rating in excess of 50 percent is not warranted for the Veteran's MDD at any point during the course of her appeal.  As noted, a 70 percent rating is assigned when MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

As an initial point, while the Veteran clearly has some family problems, the fact remains that she has remained married for the entirety of her appeal and is raising three children.  She has also held a full time job for much of the appeal, and at times attended school.  She reported at her 2009 VA examination that she had both good work friends and good high school friends.  As such, it is clear that the Veteran is not totally socially and occupationally impaired, and a 100 percent rating is not warranted.

With regard to a 70 percent rating, the evidence does not show that the Veteran's MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Throughout the rating period, the Veteran has been noted to be well-groomed and oriented, with normal thought content and appropriate judgment.  Her speech has consistently been described as logical, coherent, and goal-directed.  Moreover, at her most recent VA psychiatric examination in February 2011, the VA examiner specifically found that the Veteran's psychiatric symptoms did not cause "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Again, this is not to say that the Veteran's MDD does not cause any social or occupational impairment; however, some social and occupational impairment is specifically contemplated by the 50 percent rating that is being assigned.  

At a VA examination in March 2009, the Veteran reported that she had two good friends at work, and three close high school friends suggesting some social functioning.  At this examination, the examiner found no memory loss or impairment, no obsessive or ritualistic behavior, normal speech, and no panic attacks.  A GAF of 62 was assigned, which is indicative of mild symptoms or mild social or occupational impairment.

The Veteran's GAF score was assessed as 52 following the February 2011 VA examination, which is only representative of moderate symptoms or moderate social or occupational impairment.  The GAF scores that have been assigned during the course of the Veteran's appeal have ranged somewhat, but at no time have they suggested severity of social and occupational impairment or severity of symptoms sufficient to warrant a 70 percent disability rating.  At the most recent VA examination, the GAF score suggested only moderate symptoms.  At the prior VA examination, the GAF score that was assigned was suggestive of only mild symptoms.

The Board acknowledges that a psychologist assessed in September 2010 in conjunction with the Veteran's claim for Social Security Administration (SSA) disability that the Veteran was unable to maintain a normal workweek on account of her residual depression/anxiety symptoms.  Nevertheless, the Veteran continues to work at least part time, and she is being assigned a 50 percent rating in recognition of the fact that her service-connected depression causes occupational interference.

The Board also acknowledges that the Veteran did on occasion endorse symptoms such as suicidal thoughts, and such symptoms can in certain instances support the assignment of a rating in excess of 50 percent.  However, in this case, the Veteran did not ever demonstrate any episodes of impaired impulse control, nor did she report ever attempting suicide or forming a plan to do so.  In fact, her treating physicians, after an initial assessment, removed her from the suicide watch list, which suggests that they did not actually consider her a danger to herself or others.  It would appear that she periodically felt overwhelmed by the great responsibilities that had been heaped upon her as a mother of three small children and the primary financial supporter of her family, which triggered responses of suicidal ideation to questioning. 

Having reviewed the entirety of the evidence, the Veteran's overall psychiatric symptomatology does not more nearly approximate the degree of social and occupational impairment or symptomatology contemplated by a 70 percent rating.  Her speech is normal.  The Veteran clearly has some depression, but it has not been shown to affect her ability to function independently.  She also has not demonstrated any impaired impulse control.  The Veteran has been able to maintain hygiene and has been able to establish and maintain effective relationships, as evidenced by her circles of friends and her lengthy marriage.  Thus, although the Veteran subjectively experienced one symptom that can be associated with a disability rating in excess of 50 percent, the weight of the evidence is against a finding that her overall MDD symptomatology most closely approximates the criteria for a 70 percent rating for any period.  38 C.F.R. § 4.7.  As discussed above the criteria for a 50 percent schedular rating, but no higher, were met throughout the entire rating period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Veteran reported that her work hours have been sharply reduced in the past year due to her MDD disability, suggesting that her psychiatric disorder causes interference with her employment; therefore, the Board must determine whether referral for extraschedular consideration is warranted on account of the Veteran's service connected MDD.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization.")  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's MDD has been shown to cause anxiety, severely depressed mood, sleep disturbance, poor concentration, memory problems, irritability, and anger, which have in turn caused occupational and social impairment.  The assigned schedular rating criteria (Diagnostic Code 9434) specifically contemplate occupational and social impairment, based on symptoms such as the ones the Veteran has reported.  As such, the schedular rating criteria in this case reasonably describe the claimant's disability level and symptomatology, and the assigned schedular evaluation is therefore adequate.  Accordingly, no referral for extraschedular consideration is required.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war develops certain chronic diseases, including hypertension and organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service Connection for Pseudotumor Cerebri

In August 2005, the Veteran's representative submitted a statement asserting that the Veteran had been diagnosed with benign intracranial hypertension (pseudotumor cerebri), with headaches, at her first VA examination in May 2002.  The Veteran contends that, because this diagnosis occurred within a year of separation from service, service connection for pseudotumor cerebri should be granted pursuant to the presumptive service connection provisions of 38 C.F.R. § 3.309.  In the notice of disagreement in March 2010, the Veteran also asserted that her pseudotumor cerebri was diagnosed within a year of her discharge from service.

The following diseases shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable
degree within the applicable time limits under § 3.307 following service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied: Anemia, primary; Arteriosclerosis; Arthritis; Atrophy, progressive muscular; Brain hemorrhage; Brain thrombosis; Bronchiectasis; Calculi of the kidney, bladder, or gallbladder; Cardiovascular-renal disease, including hypertension (This term applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed.); Cirrhosis of the liver; Coccidioidomycosis; Diabetes mellitus; Encephalitis lethargica residuals; Endocarditis. (This term covers all forms of valvular heart disease.); Endocrinopathies; Epilepsies; Hansen's disease; Hodgkin's disease; Leukemia; Lupus erythematosus, systemic; Myasthenia gravis; Myelitis; Myocarditis; Nephritis; Other organic diseases of the nervous system; Osteitis deformans (Paget's disease); Osteomalacia; Palsy, bulbar; Paralysis agitans; Psychoses; Purpura idiopathic, hemorrhagic; Raynaud's disease; Sarcoidosis; Scleroderma; Sclerosis, amyotrophic lateral; Sclerosis, multiple; Syringomyelia; Thromboangiitis obliterans (Buerger's disease); Tuberculosis, active; Tumors, malignant, or of the brain or spinal cord or peripheral nerves; and Ulcers, peptic (gastric or duodenal).  38 C.F.R. § 3.309. 

The Veteran is seeking service connection for pseudotumor cerebri, which is manifested primarily by headaches and distorted vision.  Service treatment records reflect that the Veteran complained of headaches on two occasions in October 1998, but no diagnosis was rendered.  The claims file contains private treatment records which reflect that the Veteran complained of headache and horizontal diplopia in February 2002, but a MRI of the Veteran's brain was initially interpreted as normal, with no evidence of recent or remote cerebral infarction, vascular malformation, or mass.  However, in a follow up session the same month, the medical professional assessed probable pseudotumor cerebri.  Private treatment records also reflect that the Veteran complained of pain and burning in her right eye in April 2006, as well as redness, photophobia, and a foreign body sensation.  

In March 2008, the Veteran sought VA emergency treatment for worsening headaches.  She underwent a brain MRI and venogram in April 2008 to assess her complaints of headaches and blurred vision.  Both studies were essentially normal, and the examiner assessed headaches and possible recurrence of pseudotumor cerebri.  VA treatment notes dated in June 2009 document the fact that the Veteran had been previously diagnosed with pseudotumor cerebri and was currently taking anti-seizure medication.  In January 2010, a VA examiner diagnosed migraine headaches due to underlying pseudotumor cerebri.  

Private treatment records show that the Veteran sought emergency treatment for pain and pressure in the left frontal area of her head in September 2010.  She reported having experienced tinnitus intermittently for the past week, but no other neurological symptoms were reported, and a computerized tomography scan of the brain revealed no acute disease.  The doctors determined that a lumbar puncture was indicated due to pseudotumor cerebri, and 6 to 8 ml of fluid was withdrawn.  The Veteran tolerated the procedure well and showed improvement, and she was discharged to home.  The clinical impression was acute severe headache and increased intracranial pressure.  At a VA examination in August 2011, the examiner diagnosed the Veteran's headaches as migraines and opined that they are caused by the Veteran's pseudotumor cerebri rather than by her depression.  

The evidence reflects that the Veteran has been diagnosed with pseudotumor cerebri which could be classified either as a recurrent disability of the nervous system, or as a tumor of the brain.  Either way, the pseudotumor cerebri would be considered to be a chronic disease that is subject to the provisions for presumptive service connection per 38 C.F.R. § 3.309.  

The question then becomes whether the disease manifested within a year of the Veteran's separation from military service.  In this case, the Veteran was discharged in June 2001, and pseudotumor cerebri was first diagnosed in February 2002, a period of less than one year.  Thus, question of occurrence within the one year post-service period is also satisfied.  See 38 C.F.R. § 3.307.  

The final hurdle is that the disability must have manifested to a compensable degree (10 percent or more) within the year following service.  38 C.F.R. § 3.307.  No Diagnostic Code specifically addresses pseudotumor cerebri.  Rather, pseudotumor cerebri is evaluated as an organic disease of the central nervous system, and rated using 38 C.F.R. § 4.124a, Diagnostic Code 8003.  Diagnostic Code 8003 provides that when such a condition is benign, the minimum rating is 60 percent.  However, the Veteran does not actually have a tumor; rather, she has a fluid buildup which resembles a tumor and is, therefore, described as a pesudotumor.  As such, there would not be a malignant/benign determination.  Nevertheless, the evidence shows that the Veteran has experienced residuals from this benign condition.  Diagnostic Code 8003 provides that when only residuals are rated, the minimum rating is 10 percent.  Thus, because the minimum rating for residuals is 10 percent, the Board will resolve reasonable doubt in the Veteran's favor to find that the Veteran's pseudotumor cerebri manifested to at least 10 percent within a year of service.  38 C.F.R. § 4.124a.  Accordingly, all of the elements are present that are necessary to establish service connection for pseudotumor cerebri on a presumptive basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran is currently diagnosed with hypertension, which is controlled by medication.  She contends that she developed hypertension in service, or at the very least was diagnosed with hypertension in February 2002, within one year of separation from service.  She reports that the anti-seizure medication that was prescribed to treat her pseudotumor cerebri in 2002 also brought her hypertension under control.  

In an August 2009 notice of disagreement, the Veteran contended that she had elevated blood pressure readings prior to discharge from service and during the one-year period following discharge.  She also noted that her neurologist, in an attempt to control the pain from the headaches had initially prescribed acetazolamide, an anti-seizure medication, but had subsequently switched her to an anti-hypertensive medication in 2003.  She contended that her blood pressure readings had only come down on account of medication.

As noted, where a veteran served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As noted, the Veteran completed the requisite military service.  Her claim turns on whether the evidence establishes that her currently diagnosed hypertension manifested either in service or to a degree of at least 10 percent within one year of service separation, that is, prior to June 2002.  

After a review of all the evidence, lay and medical, the Board finds that Veteran did not sustain a cardiovascular injury or disease in service, or chronic symptoms of hypertension in service.  Service treatment records reflect that the Veteran's blood pressure was normal at her enlistment physical in June 1999.  There is also no indication in the service treatment records that the Veteran's blood pressure was at a hypertensive level during either period of active service, and there is no record of diagnosis of hypertension while in service.  In fact, the Veteran regularly denied any high blood pressure throughout her military service, including at her enlistment physical in August 1997, at a service separation physical in October 1998, and at an enlistment physical in June 1999.  She also specifically denied having hypertension in August 1999, and in October 2000, she denied having a history of high blood pressure.  In this case, the silence in the service treatment (medical) record is relied upon as contradictory evidence because the elevated blood pressure readings or symptoms of hypertension would ordinarily have been recorded in the medical record.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

Blood pressure readings were recorded on a number of occasions during service, but they too show no hypertensive levels.

Date
Blood Pressure 
Date
Blood Pressure 
August 1997
118/77
November 1997
118/68
May 1998
117/68
July 1998
117/75
August 1998
102/65; 102/54; 103/65; 102/54
September 1998
135/59; 98/56
October 1998
107/67; 139/77
June 1999
136/86
November 1999
130/82
December 1999
126/76
January 2000
123/69
March 2001
123/69, 118/80

A separation examination from her final period of active service is not of record.  Nevertheless, as shown above, the Veteran repeatedly denied having hypertension while in service, and, despite numerous medical appointments, hypertension was not shown to have been diagnosed in any of the service treatment records. 

The Board next finds that symptoms of hypertension were not continuous since service separation, including that hypertension did not manifest to a compensable degree within one year of service separation.  Hypertension has not been shown to have been diagnosed during the Veteran's time in military service, and to the extent that she has contended that her hypertension was diagnosed in the year after service, it has not been shown to have manifested to at least a 10 percent rating in the year following service so as to trigger presumptive service connection.  Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is assigned for hypertensive vascular disease when diastolic pressure is predominantly 100 or more, when systolic pressure is predominantly 160 or more, or when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic pressure is 90 mm. or greater and isolated systolic hypertension means that systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of 90mm. or less.

Here, the Veteran did have several elevated blood pressure readings in the year following service, and on occasion she was found to have diastolic pressure that was 100 or more; however, occasional diastolic pressure readings of 100 are insufficient to mandate the assignment of a compensable rating for hypertension.  Rather the diastolic pressure must be predominantly 100, or the veteran must show a history that orthopedic diastolic pressure that is 100 or more and require continuous medication for control.  In this case, the evidence has not shown diastolic pressure readings of 100 or more with sufficient frequency to be considered predominant.  There is also no suggestion that her systolic readings have predominantly hit 160 or more.  As such, the evidence does not show that the Veteran's hypertension manifested to a compensable degree within the year following service.  

While hypertension was not shown in the Veteran's service treatment records, she did fill out a record request during the course of her appeal indicating that she had been treated at Baptist Medical Center from 2000-2003 for hypertension.  These records were obtained, but they fail to show that the Veteran developed hypertension in service or to a compensable level within the year following service.  

The Baptist Medical Center records reflect that after service in September 2001, when the Veteran was approximately six months pregnant, she indicated that she was taking medication for high blood pressure, and a record from February 2002 did note that the Veteran had developed pre-eclampsia in December 2001, requiring labor to be induced.  The note stated that hypertension was increased; however, these post-service records relate the Veteran's post-service hypertension to her pregnancy and to the preeclampsia.  The records do not tend to show that hypertension remained at a compensable level following the pregnancy.  In fact, a doctor asserted in February 2002 that the Veteran's blood pressure had "come down some" since then (meaning since giving birth).  

Consistent with the elevated blood pressure during the post-service pre-eclampsia in late 2001, in a February 2002 private treatment record from Baptist health, the Veteran reported a past medical history of borderline high blood pressure.  The blood pressure reading in February 2002 was 154/103.  At a lumbar puncture in February 2002, the Veteran had blood pressure readings of 148/108 and then 127/83.

At an appointment with Alabama Neurological Clinic in February 2002, it was noted that the Veteran had given birth around December 2001, at which time she did have an elevation of her blood pressure to approximately 150/105 at time of delivery, but the medical professional indicated that the Veteran's blood pressure had come down some since then, such that her blood pressure was 140/90 at the time of the appointment.  The medical professional suggested that the Veteran possibly had eclampsia or preeclampsia at the time of delivery.  

As noted, several of the diastolic pressure readings were in excess of 100 in the year following separation, but several were not.  The use of the word "predominant" in the regulations (DC 7101) at the very least means that more readings should be 100 or more than are not 100.  38 C.F.R. § 4.104, DC 7101.

The Board does note that private treatment records in November 2000, May 2001, November 2001 and May 2002 indicate that the Veteran was prescribed Maxide, a drug that can be used to treat hypertension; however, Maxide is also prescribed to treat fluid retention and may also be prescribed as a diuretic.  It is noted that in none of the aforementioned records was it specifically indicated that the Veteran had hypertension.  Nor was there any indication that Maxide was being prescribed to treat hypertension.  Moreover, the Veteran in her August 2009 notice of disagreement stated that she was switched to anti-hypertensive medication in 2003, and a second statement was received from her in April 2010 in which she again reported being placed on anti-hypertensive medication in 2003.  As such, the mere notation that the Veteran was taking Maxide does not demonstrate that this medication was prescribed for hypertension, or that the other elements for service connection of a diagnosis of hypertension or predominant diastolic pressure readings in excess of 100 are shown within one year of service separation.

It is also noted that following service in February 2002 the Veteran filed for service connection for five separate disabilities, but service connection for hypertension was not sought at that time.  While not dispositive in and of itself, this evidence weighs against a finding that the Veteran had hypertension at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention hypertension diagnosis or symptoms at that time.  This suggests to the Board that there was no pertinent symptomatology of hypertension at that time or that the Veteran did not believe the post-service symptoms were related to service.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he or she is experiencing symptoms that he or she believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for service connection for hypertension, when viewed in the context of the action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that she did not sustain a cardiovascular injury or disease in service, or continuous symptoms since service, or did not have hypertensive symptomatology at the time she filed the claim.  

The Veteran underwent a VA examination in May 2002, at which time it was noted that she had been prescribed Diamox to decrease the fluid pressure behind her eyes.  At the time of the examination, the Veteran had elevated, but non-hypertensive, blood pressure readings of 134/86, 129/84, and 131/77.  Hypertension was not specifically diagnosed by the examiner and there was no suggestion that she was on blood pressure medication at that time.

Subsequent blood pressure readings also fail to show hypertension.

Date
Blood Pressure 
Date
Blood Pressure 
September 2001
120/80
February 2002
134/99
March 2002
110/60
September 2002
132/70
October 2002
118/64
November 2002
135/75
March 2003
159/54



The Veteran also submitted a record of prescriptions that had been filled between February and November 2002, which included Panlor SS, acetaminophen, potassium chloride, terazol, and ICAR-C Plus.  Yet, none of these are medications used to treat elevated blood pressure.  It was not until April 2006 that the Veteran was prescribed Norvasc for high blood pressure.  

In March 2008, the Veteran's hypertension was noted to be stable on CCBs.  In an April 2008 VA treatment record, the Veteran reported that she had been sought treatment in 2005 for a bad headache and been diagnosed at that time with high blood pressure and prescribed amlodipine.

In November 2008, a friend wrote a letter asserting that he had lived next door to the Veteran from February 2000 until March 2001, and that he was a witness to all of the Veteran's symptoms of high blood pressure.  He added that his wife was a nurse's aide and had taken the Veteran's blood pressure numerous times, with the results reportedly always being high.  This unquantifiable statement of the Veteran having had high blood pressure is inconsistent with, and outweighed by, the specific, contemporaneous clinical blood pressure measures that were recorded during service and after service, including the Veteran's specific denials of hypertension during treatment in service.  Such contemporary statements of history made by the Veteran for treatment purposes to service health providers are highly probative.  The Veteran's own in-service denials of hypertension, made both service treatment and during private treatment, are inconsistent with the recent nurse's aide statement of purported high blood pressure during service in 2000 and 2001.  The nurse's aide statement is not a contemporaneous record, does not reflect the Veteran's complaints or any specific findings, is based on memory several years after the reported events, and is submitted only for VA disability compensation purposes.  

In addition, the relevant question is whether the high blood pressure was of such severity as to classify the Veteran as hypertensive.  In this regard, the 2008 nurse's aide's statement does not provide the blood pressure readings that were taken, or indicate any were recorded, as would have been expected had the blood pressure checks been for any treatment purposes; therefore, the statement is of no probative value in establishing that the Veteran actually had diagnosable hypertension, including hypertension that manifested to a degree of 10 percent during the relevant one year post-service period.  

As noted, the evidence does not show that the Veteran was ever actually diagnosed with hypertension while in service, despite numerous treatment sessions.  The Veteran consistently denied having high blood pressure in the service treatment records that are of record.  She also submitted private treatment records from her time in service that similarly failed to show a diagnosis of hypertension was ever actually rendered, including within the year after service.

The Board further finds that the weight of the evidence demonstrates no relationship of the hypertension to service or to the service-connected pseudotumor cerebri.  There is no medical opinion of record has been presented to suggest that the Veteran's currently diagnosed hypertension began in service.  A review of the record also fails to show that any medical professional has even suggested that the Veteran's hypertension began in service.  While the pseudotumor cerebri is also known as "benign intracranial hypertension," there is no evidence of relationship of this to the hypertensive vascular disease for which the Veteran is seeking service connection.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Conversely, a lay person lacks the medical training and expertise to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
In this case, the Veteran has asserted that she was diagnosed with hypertension while in service.  While she is not considered competent to actually diagnose hypertension, as that is a medically complex question, she is competent to report what medical professionals have told her.  However, in adjudicating this claim, the Board must assess not only competency of a veteran's statements, but also the credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To this end, the Veteran's assertion that she was diagnosed with hypertension in service is 

contradicted by the absence of any such diagnosis in the numerous medical treatment records that have been obtained.  As noted, service treatment records are silent for any diagnosis of hypertension.  The Veteran also submitted private treatment records, but they too failed to show a diagnosis of hypertension.  This omission is meaningful, as it would be expected that if the Veteran had hypertension that it would have been recorded.  As such, the Board does not find the Veteran's assertion that she was diagnosed with hypertension while in service to be sufficiently credible to establish such a fact. 

It does appear that the Veteran may have had hypertension associated with pregnancy-related preeclampsia in the months following service; however, as noted by the medical professional in February 2002, the blood pressure readings decreased after the pregnancy, and by the time of that appointment, the Veteran's was no longer showing diastolic pressure of 100 or more.  Therefore, even if blood pressure readings were temporarily elevated, this would be considered an acute situation, as it resolved after the Veteran gave birth, and, therefore, it would not be considered a chronic condition.

Given the facts as discussed above, the Board finds that the weight of the evidence shows no in-service injury or disease, including hypertension or chronic symptoms of hypertension in service, or continuous symptoms of hypertension after service, including hypertension to a degree of 10 percent within a year of separation, or 
competent evidence relating the current hypertension to service.  For these reasons, the Board finds a preponderance of the evidence is against service connection for hypertension, including as a chronic presumptive disorder, and the claim must denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
  

ORDER

A disability rating of 50 percent, but no higher, for MDD is granted.

Service connection for pseudotumor cerebri is granted.

Service connection for hypertension is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


